DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 12/31/2021 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered.
Response to Amendment
This action is in response to the amendment filed on 12/1/2021, wherein:
Claims 1, 2, 4-7, 9, 11, 16, 17, and 20 are currently pending; 
Claims 1, 2, 11, 16, and 20 have been amended; and 
Claim 9 has been cancelled. 
Priority
This application repeats a substantial portion of prior Application No. 15/643,695 filed on
7/7/2017, and adds disclosure not presented in the prior application. Because this application
names the inventor or at least one joint inventor named in the prior application, it may constitute
a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the
filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and
MPEP § 211 et seq.

Official Notice
In the Non-Final Office Action mailed on 4/15/2020, Examiner gave Official Notice that:
arranging wings on aircraft having fore and aft wings such that the fore wing is below the centerline plane and the aft wing is above the centerline plane is well-known in the art; 
it is well-known in the art to provide different thicknesses between sets of wings on multiple wing aircraft to tailor the lift production of each wing; 
it is well-known in the art to change camber between sets of wings on multiple wing aircraft to tailor the lift production of each wing; 
arranging wings on aircraft having fore and aft wings such that the chord line of the fore wing is at a different plane height than a chord line of the aft wing is well-known in the art; 
airfoil shaped pylons which support central rotor assemblies at a distance from the body of an aircraft are well-known in the art; and 
it is well-known in the art to design drive systems comprising gas powered engines which connect to rotor assemblies via drive shafts and rotary transmissions for simultaneous powering thereof.
In neither the Applicant’s Response to the aforementioned office action filed on 6/17/2021 nor the response filed on 12/1/2021 in response to the Final Office Action mailed on 8/2/2021, was a challenge made to the Examiner’s taking of Official Notice of these facts. As such, each of the aforementioned facts is now considered Applicant Admitted Prior Art (AAPA).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the center rotor assembly attached to a center wing, the center wing attached to a connection via a joint, the connection attached to the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 629 in Figs. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 619 in paragraphs [0025] and [0028]; 661, 663, 665, 667, and 669 in paragraphs [0028]-[0029].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the drive system for pivoting the center rotor assembly and the pivot joint details such as a link assembly, hydraulic system, gear system and the like as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the 
Claim Objections
Claim 20 objected to because of the following informalities:  
In claim 20, line 5, the phrase “a flat back surface ;” should have the space between surface and the semicolon removed.
In claim 20, line 32, it appears as though the period was struck through/removed in the most recent amendment. If this is the case, a period must be added back at the end of the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, 9, 11, 16, 17, and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 recites that the streamlined body has a front end, a back end, and a flat back surface. Claim 1 has been amended to recite that a center rotor assembly is attached to a center wing, wherein the center wing is attached to a connection via a joint, the connection attached to the body at the flat back surface and extending vertically therefrom. First, originally filed Figures 2-7 of the present application depict the center rotor assembly (245, 645) as being pivotally coupled (249, 649) to the center of the body (203, 603) between the front and rear wings (209,211; 609,611). It is noted that while the center wing (247,647) can be pivotally rotated with respect to the body to a horizontal configuration to generate forward thrust, wherein the motor (237,637) for the center rotor assembly is oriented such that the rotor plane of rotation is parallel to the flat back surface, the flat back surface (207,607) is not shown to be a connection point between the center wing and the streamlined body and the disclosure does not describe such a connection either. As outlined in the Advisory Action mailed on 12/16/2021, the center at the flat back surface is impermissible new matter.
Claims 2, 4-7, 9, and 11 draw dependency from independent claim 1 and incorporate the impermissible new matter. Each of claims 2, 4-7, 9, and 11 are rejected for at least the same rationale outlined above with respect to claim 1. 
Claim 9 recites that the center rotor assembly is secured at a distant position relative to the streamlined body via the center wing extending in a direction relatively perpendicular to the flat back surface of the body. Claim 1, from which claim 9 draws dependency, recites that the center rotor is attached to a center wing which is attached to a connection via a joint, the connection being attached to the body at the flat back surface and extending vertically therefrom. As outlined above, support for the connection at the flat back surface is lacking, such that the center wing securing the center rotor assembly relatively perpendicular to the flat back surface would also necessarily be lacking. Additionally, it is noted that while a pivotable joint (249/649) is described in the specification for pivoting the center wing between a vertical (i.e. claim 1) and substantially horizontal position (i.e. claim 9) with respect to the aircraft body, there does not appear to be any support for the center wing or the center rotor assembly being “secured” in the 
Claim 16 recites “a center wing attached to a connection extending vertically from a back surface of the streamlined body via a joint, the center wing configured to extend vertically away from the back surface in at least one configuration.” As outlined above with respect to claim 1, the center wing is only recited to be attached to the top surface of the body in the originally filed disclosure such that the new limitation that the center wing is attached to the back surface is impermissible new matter.
Claim 17 draws dependency from independent claim 16 and incorporates the impermissible new matter thereof. Claim 17 is rejected for at least the same rationale outlined above with respect to claim 16. 
Independent claim 20 has been amended to recite that the center rotor assembly is attached to a center wing, the center wing moveably attached to the body at the flat back surface. As outlined above with respect to claim 1, the center wing is only recited to be attached to the top surface of the body in the originally filed disclosure such that the new limitation that the center wing is attached to the flat back surface is impermissible new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites that the center rotor assembly is secured at a distant position relative to the streamlined body via the center wing extending in a direction relatively perpendicular to the flat back surface of the body. Claim 1, from which claim 9 draws dependency, recites that the center rotor is attached to a center wing which is attached to a connection via a joint, the connection being attached to the body at the flat back surface and extending vertically therefrom. The limitations of claim 9 and claim 1 appear to be incompatible with one another as presently phrased. It appears as though Applicant is intending to recite that the center wing is configured to pivot between the vertical orientation in claim 1 and a forward thrust position that is substantially horizontal (i.e. perpendicular to the vertical, flat back surface of the body of the aircraft) via a pivotable connection joint. Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the details of the connection/joint (e.g. configured to pivot) in claim 1 allowing the center wing/rotor to be pivoted between the two positions recited in claims 1 and 9. 
Claim 11 recites that the connection between the body and the center wing is positioned at a location between the forward wing and the aft wing. Claim 1, from which claim 11 draws dependency, recites that the center wing connection is located at the flat back surface of the body of the aircraft (i.e. the rearmost portion of the body). As the front and rear wings are coupled to 
Claim 20 recites that the center wing is positioned at a location between the forward wing and the aft wing in lines 22-23. In lines 20-21, it is recited that the center wing is attached to the body at the flat back surface. It is unclear how the wing can be positioned at both the flat back surface and between the first and second wings via the same connection. 
Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive. 
On pages 1-3 of Applicant’s Remarks, it is alleged that the drawing objections and rejections under 35 USC 112(a) and 112(b) should be withdrawn as the drawings show the center wing being attached as claimed. As outlined in the amended rejections above, the Applicant appears to be confusing the “flat back surface” which is illustrated in the originally filed Figures as 207/607 for the upper/top surface of the body (203/603). As seen in the originally filed disclosure, the pivot joint/connection of the center wing to the body is 249/649 and it is clearly located on the top/upper surface of the body which is neither flat nor the back surface since the back end and front ends are already defined. The back surface must necessarily be located in the direction of the back end rather than the top/upper portion of the body. 
Allowable Subject Matter
In each of applications 15/381077, 15/381083, 15/381084, 15/381085, and 15/643695 which are all filed by/assigned to the present inventor/applicant, allowable subject matter was 
It is noted that only application 15/643695 of the applications listed above is still pending whereas the rest have been abandoned. If the allowable subject matter is incorporated into both the present application and copending application 15/643695, a double patenting rejection might be required. Applicant is advised to consider a terminal disclaimer with application 15/643695 and also to claim the priority benefit outlined above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited. -- 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647